
	
		II
		Calendar No. 795
		110th CONGRESS
		2d Session
		S. 2229
		[Report No. 110–363]
		IN THE SENATE OF THE UNITED STATES
		
			October 25, 2007
			Mr. Barrasso (for
			 himself and Mr. Enzi) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			June 16, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To withdraw certain Federal land in the Wyoming Range
		  from leasing and provide an opportunity to retire certain leases in the Wyoming
		  Range.
	
	
		1.Short titleThis Act may be cited as the
			 Wyoming Range Legacy Act of
			 2007.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)the Wyoming Range,
			 a rugged chain of mountains running north-south for greater than 100 miles in
			 western Wyoming, managed by the Bridger-Teton National Forest, contains some of
			 the finest scenic views, wildlife habitat, and outdoor recreational
			 opportunities in the State of Wyoming;
				(2)the Wyoming Range
			 provides world-class hunting and fishing opportunities;
				(3)many area
			 outfitters, ranchers, and businesses rely on the habitat and recreational
			 values of the Wyoming Range remaining undiminished;
				(4)energy development
			 on Federal land in the State of Wyoming contributes significantly to domestic
			 energy production in the United States; and
				(5)consistent with
			 the multiple use mandate for national forest land, currently producing oil and
			 gas leases within the Wyoming Range would be unaffected by this Act.
				(b)PurposesThe
			 purpose of this Act are—
				(1)to establish the
			 Wyoming Range Withdrawal Area, which would withdraw areas in the Wyoming Range
			 portion of the Bridger-Teton National Forest from location, entry, leasing, and
			 patent under the mining laws; and
				(2)to allow for the
			 retirement of existing oil and gas leases within the Wyoming Range Withdrawal
			 Area that are relinquished or otherwise acquired by the United States.
				3.Withdrawal of
			 certain land in the Wyoming Range
			(a)In
			 generalSubject to valid rights in existence on the date of
			 enactment of this Act and subsections (c) and (d) (including valid rights under
			 leases in effect on the date of enactment of this Act), land in the Wyoming
			 Range described in subsection (b) is withdrawn from—
				(1)all forms of
			 appropriation or disposal under the public land laws;
				(2)location, entry,
			 and patent under the mining laws; and
				(3)disposition under
			 laws relating to mineral and geothermal leasing or mineral materials.
				(b)Covered
			 landSubsection (a) applies to all Forest Service land and
			 federally owned minerals located within the boundaries of the Bridger-Teton
			 National Forest identified on the map entitled Wyoming Range Withdrawal
			 Area and dated October 17, 2007, on file with the Office of the Chief
			 of the Forest Service and the Office of the Supervisor of the Bridger-Teton
			 National Forest.
			(c)Existing
			 rightsIf an existing right to land otherwise withdrawn from
			 leasing under this section is relinquished or otherwise acquired by the United
			 States after the date of enactment of this Act, the land subject to the
			 existing right is withdrawn from leasing in accordance with this
			 section.
			(d)BuffersNothing
			 in this section requires—
				(1)the creation of a
			 protective perimeter or buffer area outside the boundaries of the land
			 withdrawn under this section; or
				(2)any prohibition on
			 activities that can be seen or heard from within the boundaries of the land
			 withdrawn under this section.
				(e)Forest
			 PlanThe Bridger-Teton National Forest Plan (including any
			 revisions) shall apply to any land within the Bridger-Teton National Forest
			 that is not withdrawn under this section and any leases of that land.
			4.Retirement of
			 certain leases in the Wyoming Range
			(a)Request for
			 lease retirementA lessee of a valid existing Federal oil, gas,
			 or other mineral lease within the Wyoming Range Withdrawal Area covered by
			 section 3(b) may submit a written request to the Secretary of the Interior
			 (referred to in this section as the Secretary) for the
			 retirement and repurchase of the lease.
			(b)Authority of
			 SecretaryThe Secretary may use non-Federal funds to purchase any
			 lease from a lessee who requests retirement and repurchase of the lease under
			 subsection (a).
			(c)Amount
				(1)In
			 generalSubject to paragraphs (2) and (3), the amount of the
			 purchase price for a lease retired under this section shall be based on fair
			 market value, as determined from an appraisal that is agreed to by the
			 Secretary and the lessee.
				(2)Donations
			 authorizedA lessee may—
					(A)waive a claim to
			 compensation, in whole or in part, under this section; and
					(B)donate to the
			 Secretary a valid existing lease in the Wyoming Range Withdrawal Area.
					(3)Acceptance of
			 other compensationNothing in this Act limits compensation from a
			 private, State, or other source in lieu of, or in addition to, receiving
			 compensation under this section.
				(d)Cancellation of
			 repurchased and donated leases
				(1)CancellationThe
			 Secretary shall cancel each lease that is acquired under this section.
				(2)WithdrawalLand
			 that is subject to a lease that is cancelled under paragraph (1) is withdrawn
			 in accordance with section 3.
				(e)Notification of
			 leaseholdersNot later than 120 days after the date of enactment
			 of this Act, the Secretary shall provide notice to holders of valid existing
			 Federal leases within the Wyoming Range Withdrawal Area of the opportunity for
			 repurchase and retirement under this section.
			(f)Relationship to
			 other authorityNothing in this section affects any authority the
			 Secretary may otherwise have to modify, suspend, or terminate a lease without
			 compensation.
			
	
		1.Short titleThis Act may be cited as the
			 Wyoming Range Legacy Act of
			 2008.
		2.DefinitionsIn this Act:
			(1)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(2)Wyoming Range
			 Withdrawal AreaThe term
			 Wyoming Range Withdrawal Area means all National Forest System
			 land and federally owned minerals located within the boundaries of the
			 Bridger-Teton National Forest identified on the map entitled Wyoming
			 Range Withdrawal Area and dated October 17, 2007, on file with the
			 Office of the Chief of the Forest Service and the Office of the Supervisor of
			 the Bridger-Teton National Forest.
			3.Withdrawal of certain
			 land in the Wyoming range
			(a)WithdrawalExcept
			 as provided in subsection (f), subject to valid existing rights as of the date
			 of enactment of this Act and the provisions of this Act, land in the Wyoming
			 Range Withdrawal Area is withdrawn from—
				(1)all forms of
			 appropriation or disposal under the public land laws;
				(2)location, entry, and
			 patent under the mining laws; and
				(3)disposition under laws
			 relating to mineral and geothermal leasing.
				(b)Existing
			 rightsIf any right referred to in subsection (a) is relinquished
			 or otherwise acquired by the United States (including through donation under
			 section 4) after the date of enactment of this Act, the land subject to that
			 right shall be withdrawn in accordance with this section.
			(c)BuffersNothing
			 in this section requires—
				(1)the creation of a
			 protective perimeter or buffer area outside the boundaries of the Wyoming Range
			 Withdrawal Area; or
				(2)any prohibition on
			 activities outside of the boundaries of the Wyoming Range Withdrawal Area that
			 can be seen or heard from within the boundaries of the Wyoming Range Withdrawal
			 Area.
				(d)Land and Resource
			 Management Plan
				(1)In
			 generalSubject to paragraph (2), the Bridger-Teton National Land
			 and Resource Management Plan (including any revisions to the Plan) shall apply
			 to any land within the Wyoming Range Withdrawal Area.
				(2)ConflictsIf
			 there is a conflict between this Act and the Bridger-Teton National Land and
			 Resource Management Plan, this Act shall apply.
				(e)Prior lease
			 salesNothing in this section prohibits the Secretary from taking
			 any action necessary to issue, deny, remove the suspension of, or cancel a
			 lease, or any sold lease parcel that has not been issued, pursuant to any lease
			 sale conducted prior to the date of enactment of this Act, including the
			 completion of any requirements under the 
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.).
			(f)ExceptionNotwithstanding
			 the withdrawal in subsection (a), the Secretary may lease oil and gas resources
			 in the Wyoming Range Withdrawal Area that are within 1 mile of the boundary of
			 the Wyoming Range Withdrawal Area in accordance with the Mineral Leasing Act
			 (30 U.S.C. 181 et seq.) and subject to the following conditions:
				(1)The lease may only be
			 accessed by directional drilling from a lease held by production on the date of
			 enactment of this Act on National Forest System land that is adjacent to, and
			 outside of, the Wyoming Range Withdrawal Area.
				(2)The lease shall prohibit,
			 without exception or waiver, surface occupancy and surface disturbance for any
			 activities, including activities related to exploration, development, or
			 production.
				(3)The directional drilling
			 may extend no further than 1 mile inside the boundary of the Wyoming Range
			 Withdrawal Area.
				4.Acceptance of the
			 donation of valid existing mining or leasing rights in the Wyoming
			 range
			(a)Notification of
			 leaseholdersNot later than 120 days after the date of enactment
			 of this Act, the Secretary shall provide notice to holders of valid existing
			 mining or leasing rights within the Wyoming Range Withdrawal Area of the
			 potential opportunity for repurchase of those rights and retirement under this
			 section.
			(b)Request for lease
			 retirement
				(1)In
			 generalA holder of a valid existing mining or leasing right
			 within the Wyoming Range Withdrawal Area may submit a written notice to the
			 Secretary of the interest of the holder in the retirement and repurchase of
			 that right.
				(2)List of interested
			 holdersThe Secretary shall prepare a list of interested holders
			 and make the list available to any non-Federal entity or person interested in
			 acquiring that right for retirement by the Secretary.
				(c)ProhibitionThe
			 Secretary may not use any Federal funds to purchase any right referred to in
			 subsection (a).
			(d)Donation
			 authorityThe Secretary shall—
				(1)accept the donation of
			 any valid existing mining or leasing right in the Wyoming Range Withdrawal Area
			 from the holder of that right or from any non-Federal entity or person that
			 acquires that right; and
				(2)on acceptance, cancel
			 that right.
				(e)Relationship to other
			 authorityNothing in this Act affects any authority the Secretary
			 may otherwise have to modify, suspend, or terminate a lease without
			 compensation, or to recognize the transfer of a valid existing mining or
			 leasing right, if otherwise authorized by law.
			
	
		June 16, 2008
		Reported with an amendment
	
